Mr. Justice Scholfield delivered the opinion of the court. 2. Husband and wife, § 212*—when separation agreement enforceable. Articles of separation making a provision for the wife should be upheld by a court of equity, if it appears that it was fairly and voluntarily entered into free from any sort of coercion,' duress or fraud, and it further appears that the provision for the wife was fair and equitable in view of the property of the husband, the needs of the wife and their station in life. 3. Husband and wife, § 223*—effect of separation agreement on right to maintain bill for separate maintenance. A decree of separate maintenance finding that the court had jurisdiction of the subject-matter of complainant’s bill and that she had the right to maintain the same,-7teZ<Z not improper because of the fact that the parties had entered into a separation agreement, where the contract was unfair and inequitable to the complainant, and it appeared it was executed under a misunderstanding on her part of its terms and meaning while she was in a nervous condition of mind brought about by the cruel and unkind treatment of the husband, and it also appeared that the husband had breached the contract by refusing to make payments for her support. 4. Husband and wife, § 243*-—when allowance for wife’s separate maintenance not excessive. A decree in a separate maintenance proceeding ordering the husband to pay the wife $50 per month, held not excessive where it is admitted by the husband that he enjoys an’income of $250 per month. - 5. Husband and wife, § 239*—power of court in making aTlov)ance for wife. Fixing the amount of alimony in a separate maintenance proceeding rests in the sound discretion of the court, having reference to the conditions of the parties in life and the circumstances of the case. 6.. Husband and wife, § 264*—when finding as to custody of child sustained by evidence. In an action for separate maintenance, a finding that it would be for the best interest of an infant son that the wife have his custody, care and control, 7ield warranted by the evidence. . _